Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is issued in response to Applicants amendment filed November 30, 2021.
Claims 1-4 and 6-45 are pending. Claim 45 is added and claim 5 is cancelled.
Applicant's arguments filed November 30, 2021have been fully considered but they are not persuasive.


Claim Objections
Claims 3, 24, 27 and 32 are objected to because of the following informalities: 
Claim 3 - the term ‘of’ after the word method within line 1 of the claim should be deleted. 
Claim 24 – the term ‘of’ should be added between the words method and claim.
Claim 27 - the term ‘of’ after the word method within line 1 of the claim should be deleted. 
Claim 32 - the term ‘of’ after the word method within line 1 of the claim should be deleted.
Appropriate corrections are required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 14-38, and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. Patent Application No. 2009/0150511) in view of Roy (U.S. Patent Application No. 2018/0285166).

Regarding Claim 1, Gross discloses a computer-implemented method of executing a policy-based operation on a shared computer infrastructure, the method comprising: 
storing in a computer memory a dynamically extensible metadata system that is in communication with a processor that executes policy-based operations, the dynamically extensible metadata system including a data structure, a collection method, a policy processing method, and a policy condition (Fig.1; par [0010], [0030], [0048-0049], Gross – a computer network with a distributed memory, wherein the computer network includes a metadata service and memory managers… the metadata service includes a metadata service data store, wherein the data store includes multiple records are collected and stored in a cache, a policy engine which stores the policies needed for distribution such as the policy definitions, and the policy manager gathers statistics for policy implementations);

executing the collection method to collect data from a first computer resource in the shared computer infrastructure using a first data structure and from a second computer resource in the shared computer infrastructure using a second data structure, wherein the first data structure and the second data structure are different data structures (Fig.1; par [0077], [0094], Gross – usage information is gathered and maintained by the memory managers and the metadata service, and maintained in their respective data stores… the gathered data is collected from the distinct computing systems associated within a shared resource environment).
While Gross teaches the gathered/collected data is in response to the systems policy configurations; however, Gross is not as detailed with respect to determine if the collected data meets the policy condition and modifying the dynamically extensible metadata system by redefining the policy processing method such that a policy rule for an existing service provider and a policy rule for a new service provider are the same policy rule. 
On the other hand, Roy discloses determining if the collected data meets the policy condition (par [0038], [0070], Roy – policy controller reports information about whether the conditions of a rule are met to a client interface and/or to one or more policy agents… policy controller may also configure an alarm notification when a condition is met by one or more server and/or one or more virtual machines) and modifying the dynamically extensible metadata system by redefining the policy processing method such that a policy rule for an existing service provider and a policy rule for a new service provider are the same policy rule (par [0231], Roy – if a new CPU bound virtual machine is to start, one or more policies ensure that the new machine is not on the same provider). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roy’s teachings into the Gross system. A skilled 

Regarding Claim 2, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, further including modifying the dynamically extensible metadata system by modifying at least one of the data structure, the collection method, the policy processing method, and the policy condition stored in the computer memory (par [0049], Gross – monitoring the policy regime in order to indicate whether a removal of unused policies may reduce the processing overhead used to run the policy regime, is performed by the policy manager and used to make adjustments… par [0034], Roy – modify operations of the server associated with the policy agent based on the determined conditions of a rule about one or more metrics). 

Regarding Claim 3, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 2, wherein the modifying the dynamically extensible metadata system is performed at run time (par [0037], [0061], Gross – different priorities and insertions are run as a service in conjunction with metadata service to be determined at run time). 

Regarding Claim 4, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 2, wherein modifying the dynamically extensible metadata system includes redefining the data structure to add a new virtual machine asset type (par [0231], Roy). 

Regarding Claim 6, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 2, wherein modifying the dynamically extensible metadata system par [0049], [0232], Roy). 

Regarding Claim 7, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 2, wherein modifying the dynamically extensible metadata system includes redefining the collection method to add a new collection channel (par [0231-0232], Roy – create and start on a new host with a different provider). 

Regarding Claim 14, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the collecting data using the collection method includes streaming the collected data to generate a collected data stream (par [0026-0027], Roy).

Regarding Claim 15, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the processing of the collected data to determine if the collected data meets the policy condition includes determining if the collected data meets the policy condition in near-real time (par [0032], Roy – policy controller applies analytics to the collected metrics to provide near real-time monitoring and performance). 

Regarding Claim 16, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the processing of the collected data with the policy processing method to determine if the collected data meets the policy condition includes determining whether the collected data meets the policy condition on demand (par [0032], Roy – policy controller applies analytics to the collected metrics to provide near real-time monitoring and performance). 

par [0054], [0067], Roy – resource usage is displayed as the aggregate sum of usage by all instances). 

Regarding Claim 18, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, further including evaluating the processed collected data to determine a new policy condition (par [0075], Roy). 

Regarding Claim 19, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 18, further including storing in the computer memory the new policy condition (par [0010], [0075], Roy). 

Regarding Claim 20, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, further including evaluating the processed collected data to determine a new data type (par [0075], Roy). 

Regarding Claim 21, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, further including generating a violation trigger based on whether the collected data meets the policy condition (par [0048], Roy – policy agents monitor for conditions that trigger an alarm… policies may be configured so that the alarm is triggered when values of one or more metrics exceed a threshold, etc.). 

Regarding Claim 22, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the data structure includes an asset (par [0034], Gross). 

Regarding Claim 23, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the data structure includes performance metrics (par [0046], Roy – “Performance Metrics”). 

Regarding Claim 24, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the data structure includes log entries (par [0034], Gross – data store comprises tag, memory manager, and status entries; as well as capable of containing other entries). 

Regarding Claim 25, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the collection method includes accepting inbound data from the shared computer infrastructure (par [0023], [0042], Roy – UI device for accepting user input… user input is detected within the dashboard and in response configurations are made). 

Regarding Claim 26, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the policy condition includes performance characteristics of a computer system (par [0044], Roy – a performance policy is determined in which the “health” of the state of the machines are monitored and assessed). 

Regarding Claim 27, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the policy condition includes cost characteristics of a computer system (par [0042], [0044], Roy – policy controller causes configurations to be made based on storage limitations and costs). 

par [0040], Roy). 

Regarding Claim 29, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the policy condition includes characteristics of frequency and number of ingested events (par [0074], [0242], Roy… par [0049], Gross – policy manager tracks number of policy hits and/or frequency of hits to monitor the policy regime). 

Regarding Claim 30, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the policy processing method includes calculating a number of failed logins (par [0045-0046], Gross). 

Regarding Claim 31, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the policy processing method includes calculating a cost of executing a software application (par [0044], Roy – information about costs related to computing, network, storage resources and costs incurred by a project all relate to executing an application). 

Regarding Claim 32, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the first computer resource includes a computer resource located in a first service provider domain and the second computer resource includes a computer resource located in a second service provider domain that is different from the first service provider domain (par [0018], Roy – service provider network 106 is coupled to one or more other networks administered by other providers). 

Regarding Claim 33, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the first computer resource includes a CPU (par [0035], [0053], Roy – CPU/processor).  

Regarding Claim 34, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the first computer resource includes a data storage unit (par [0035], Roy). 

Regarding Claim 35, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the first computer resource includes a snapshot of virtual machine's disk file (par [0049], [0239], Roy – metrics of disk space). 

Regarding Claim 36, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the first computer resource includes a virtual machine (par [0006], [0020], Roy – virtual machine(s)). 

Regarding Claim 37, the combination of Gross in view of Roy, disclose the computer-implemented method of claim 1, wherein the processing method includes applying a logical expression to the collected data (par [0049], Roy). 

Claims 38 and 40-44 contain similar subject matter as claims 1-3, 33, 35, and 36 above; and are rejected under the same rationale.

.

Claims 8-13 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Roy, further in view of Asenjo (U.S. Patent Application No. 2014/0337429).

Regarding Claim 8, the combination of Gross in view of Roy, disclose all of the claimed subject matter as stated above. While Roy discusses normalizing load value (see par [0134]). However, Roy is not as detailed with respect to including generating normalized data by normalizing the collected data from the first computer resource and the collected data from the second computer resource such that the collected data from the first computer resource and the collected data from the second computer resource have a common class.
On the other hand, Asenjo discloses including generating normalized data by normalizing the collected data from the first computer resource and the collected data from the second computer resource such that the collected data from the first computer resource and the collected data from the second computer resource have a common class (par [0062], Asenjo – normalization component configured to convert data from a first format to a second format within a cloud-based application; thereby normalizing data from disparate data sources into a particular common standard/format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Asenjo’s normalization component into Gross and Roy’s shared resources environment. A skilled artisan would have been motivated to combine in order to better conform the data into a more standard/common format.

par [0038], [0070], Roy – report information about whether the conditions of a rule are met… par [0062], Asenjo – normalization component). 

Regarding Claim 10, the combination of Gross in view of Roy, further in view of Asenjo, disclose the computer-implemented method of claim 8, wherein the common class includes a user (par [0084], Asenjo – customer identifier). 

Regarding Claim 11, the combination of Gross in view of Roy, further in view of Asenjo, disclose the computer-implemented method of claim 8, wherein the common class includes an account (par [0079-0082], Asenjo). 

Regarding Claim 12, the combination of Gross in view of Roy, further in view of Asenjo, disclose the computer-implemented method of claim 8, wherein the common class includes an asset type (par [0081], Asenjo – asset data).

Regarding Claim 13, the combination of Gross in view of Roy, further in view of Asenjo, disclose the computer-implemented method of claim 8, wherein the common class includes a property of the collected data (par [0079-0082], Asenjo). 

Claim 39 contains similar subject matter as claim 8 above; and is rejected under the same rationale.

Response to Arguments
Applicant argues, Roy does not teach the claimed “modifying a dynamically extensible metadata system by redefining the policy processing method such that a policy rule for an existing service provider and a policy rule for a new service provider are the same policy rule”.
Examiner respectfully disagrees. Roy discusses different policy rules for establishing shared resources, wherein specific policies are based on the classifications and characterizations of each machine. Such that policies are designed to avoid having too much consuming shared resources. Thus, when a new CPU bound machine is to start, one or more policies ensure that the new machine is not on the same provider due to the CPU bound machine being over the limit (see par [0231]). Or the policy may cause an orchestration engine to adjust, based on the classification for the policy rule, the host on which one or more machines are executing based on the amount being over the limit (see par [0232]). As understood from the sections with Roy, a policy rule for an existing provider can have the same policy rule for a new provider wherein the rules indicate a limiting amount for shared resources. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
February 9, 2022